 1
 2
 3
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 19-8927 DMG (MRW)
13   KENNETH BARBER,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
16   C. PFIFFER, Warden,
17                     Respondent.
18
19         The Court dismisses Petitioner’s defective habeas corpus action

20   without prejudice.

21                                       ***

22         1.    Petitioner Barber was convicted of attempted murder and other

23   charges in state court. The trial court sentenced him to life in prison.

24         2.    After state appellate proceedings, Petitioner filed a habeas

25   petition in this federal court pursuant to 28 U.S.C. § 2254 to challenge his

26   conviction. The Court denied habeas relief in 2016. Barber v. Sherman,

27   No. CV 15-6327 DMG (MRW) (C.D. Cal.). The Ninth Circuit denied

28
 1   Petitioner a certificate of appealability in early 2018. (CV 15-6327, Docket
 2   # 34.)
 3            3.   Petitioner apparently wanted review of the matter in the
 4   United States Supreme Court. He sought and obtained a brief extension of
 5   his filing deadline from that court. However, owing to the closure of a
 6   prison library, he contends that he was ultimately not able to file a timely
 7   writ of certiorari with the Supreme Court. According to letters attached to
 8   the petition in the current matter, the Supreme Court denied Petitioner’s
 9   request to consider materials that he filed after the relevant deadline.
10   (Docket # 1 at 10.)
11            4.   Petitioner filed this action in October 2019. He filed a form
12   petition under Section 2254. The gist of the petition was not a challenge to
13   his attempted murder conviction. Rather, the petition contends that
14   Petitioner was “deni[ed] access to the court” because he was prevented
15   from filing a timely certiorari application. (Docket # 1 at 5-6.) On that
16   basis, Petitioner contends that prison officials violated his constitutional
17   rights in 2018 by closing the library.
18            5.   Magistrate Judge Wilner issued a screening order regarding
19   the petition. (Docket # 3.) That order noted that Petitioner’s habeas action
20   did not set forth any claim for relief of his conviction under Section 2254.
21   Judge Wilner informed Petitioner that a habeas corpus action was not the
22   proper method of pursuing this grievance. A civil rights action might be,
23   but the magistrate judge declined to convert the petition to a civil
24   complaint. (Docket # 3 at 2 n.1 (citing Wilwording v. Swenson, 404 U.S.
25   249, 251 (1971)).)
26            6.   Judge Wilner also directed Petitioner to submit a supplemental
27   statement explaining whether he intended to pursue the flawed habeas
28

                                              2
 1   action. (Id.) Petitioner’s response indicated that the relief he wanted was
 2   “to get my writ of cert heard” in the Supreme Court. (Docket # 5.)
 3                                          ***
 4          7.    If it “appears from the application that the applicant or person
 5   detained is not entitled” to habeas relief, a court may dismiss a habeas
 6   action without ordering service on the responding party. 28 U.S.C. § 2243;
 7   see also Rule 4 of Rules Governing Section 2254 Cases in United States
 8   District Courts (petition may be summarily dismissed if petitioner plainly
 9   not entitled to relief); Local Civil Rule 72-3.2 (magistrate judge may submit
10   proposed order for summary dismissal to district judge “if it plainly
11   appears from the face of the petition [ ] that the petitioner is not entitled to
12   relief”).
13          8.    Petitioner’s current habeas corpus action patently cannot lead
14   to relief. Section 2254 actions are limited to challenges to the
15   constitutionality of the state court judgment that led to the incarceration of
16   an inmate. 28 U.S.C. § 2254(a, d). The current action seeks, however, an
17   order from this district court requiring the Supreme Court to take up
18   Petitioner’s underlying case. That is not an appropriate or authorized
19   result of a habeas corpus claim.
20          9.    Moreover, Judge Wilner did not abuse his discretion in
21   declining to convert the petition into a civil rights action. On its face, the
22   petition does not adequately identify any alleged tortfeasor at Petitioner’s
23   previous prison, not does it set forth a comprehensible claim that could
24   plausibly lead to damages.1 Wilwording, 404 U.S. at 251.
25
            1       The Court notes that Petitioner Barber previously litigated several
26   civil rights claims in this district regarding the conditions of his confinement and
     other issues. See, e.g., Barber v. Santa Barbara County, No. CV 13-4645 DMG
27   (MRW) (C.D. Cal.); Barber v. Santa Barbara County, No. CV 11-2365 DMG
     (MLG) (C.D. Cal.). He knows the difference between habeas and civil rights
28   actions.

                                                3
 1         10.    Therefore, the present action is hereby DISMISSED without
 2   prejudice.
 3         IT IS SO ORDERED.
 4
 5
 6   DATED: January 2, 2020             _______________________________
                                        DOLLY M. GEE
 7
                                        UNITED STATES DISTRICT JUDGE
 8
 9
     Presented by:
10
11
12   ____________________________________
     HON. MICHAEL R. WILNER
13   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
